Exhibit 10.1


LOAN AGREEMENT


Between


ZIONS FIRST NATIONAL BANK
Lender


and


BLACK DIAMOND EQUIPMENT, LTD.
BLACK DIAMOND RETAIL, INC.
CLARUS CORPORATION
EVEREST/SAPPHIRE ACQUISITION, LLC
Co-Borrowers


Effective Date:  May 28, 2010
 

--------------------------------------------------------------------------------


 
LOAN AGREEMENT


This Loan Agreement is made and entered into by and between Zions First National
Bank, Black Diamond Equipment, Ltd., Black Diamond Retail, Inc., Clarus
Corporation, and Everest/Sapphire Acquisition, LLC.
 
For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties agree as follows:
 
1. 
Definitions

 
1.1           Definitions
 
Terms defined in the singular shall have the same meaning when used in the
plural and vice versa.  As used herein, the term:
 
“Accounting Standards” means (i) in the case of financial statements and
reports, conformity with generally accepted accounting principles fairly
representing the financial condition as of the date thereof and the results of
operations for the period or periods covered thereby, consistent in all material
respects with other financial statements of that company previously delivered to
Lender in connection with the Loan, and (ii) in the case of calculations,
definitions, and covenants, generally accepted accounting principles consistent
in all material respects with those used in the preparation of financial
statements of Borrowers previously delivered to Lender.
 
“Assumption Agreement” means an agreement whereby a company which is the subject
of a Permitted Acquisition agrees to become a Borrower and be bound by the terms
and conditions of the Loan Documents, in substantially the form of Exhibit F.
 
“Banking Business Day” means any day not a Saturday, Sunday, legal holiday in
the State of Utah, or day on which national banks in the State of Utah are
authorized to close.
 
“BD Merger Agreement” means that certain Agreement and Plan of Merger dated May
7, 2010, by and among Clarus, Everest, BDEL, Sapphire Merger Corp., and Ed
McCall as Stockholder’s representative of BDEL, a copy of which is attached
hereto as Exhibit D.
 
“BD-Asia” means Black Diamond Equipment Asia Ltd., a company whose registered
office is located in Guangdong, China.
 
“BDEL” means Black Diamond Equipment, Ltd., a corporation organized and existing
under the laws of the State of Delaware.
 
“BDEAG” means Black Diamond Equipment AG, a limited company whose registered
office is in Reinach, canton Basellandschaft, Switzerland.
 
“BD-Retail” means Black Diamond Retail, Inc., a corporation organized and
existing under the laws of the State of Delaware.
 
1

--------------------------------------------------------------------------------


 
“Borrowers” means BDEL, BD-Retail, Clarus, Everest, and any entities which
execute and deliver a Substitute Promissory Note and Assumption Agreement in
connection with a Permitted Acquisition to become obligated as a Borrower
hereunder as provided in Section 5.17 Mergers, Consolidations, Acquisitions,
Sale of Assets, or any of them, their successors, and, if permitted, assigns.
 
“Clarus” means Clarus Corporation, a corporation organized and existing under
the laws of the State of Delaware.
 
“Consolidated Financial Statements” means the consolidated financial statements
of Clarus and its Subsidiaries prepared in accordance with Accounting Standards.
 
“CS Loan” shall have the meaning set forth in Section 2.9 Payment of Prior Loans
and Release of Liens and Security Interests.
 
“Debt” means, without duplication, (a) indebtedness or liability for borrowed
money; (b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations as lessee under capital
leases; (e) current liabilities in respect of unfunded vested benefits under
Plans covered by ERISA; (f) obligations under letters of credit; (g) obligations
under acceptance facilities; (h) all guarantees, endorsements (other than for
collection or deposit in the ordinary course of business), and other contingent
obligations to purchase, to provide funds for payment, to supply funds to invest
in any person or entity, or otherwise to assure a creditor against loss; and (i)
obligations secured by any mortgage, deed of trust, lien, pledge, or security
interest or other charge or encumbrance on property, whether or not the
obligations have been assumed.
 
“EBITDA” means earnings (excluding extraordinary gains and losses realized other
than in the ordinary course of business and excluding the sale or writedown of
intangible or capital assets) before Interest Expense, Income Tax Expense,
depreciation, amortization, other non-cash charges, LIFO conversion charges,
Restructuring Expenses, and Transaction Expenses.
 
“Effective Date” shall mean the date the parties intend this Loan Agreement to
become binding and enforceable, which is the date stated at the conclusion of
this Loan Agreement.
 
“Environmental Condition” shall mean any condition involving or relating to
Hazardous Materials and/or the environment affecting the Real Property, whether
or not yet discovered, which is reasonably likely to or does result in any
damage, loss, cost, expense, claim, demand, order, or liability to or against
Borrowers or Lender by any third party (including, without limitation, any
government entity), including, without limitation, any condition resulting from
the operation of Borrowers’ business and/or operations in the vicinity of the
Real Property and/or any activity or operation formerly conducted by any person
or entity on or off the Real Property.
 
“Environmental Health and Safety Law” shall mean any legal requirement that
requires or relates to:
 
a.           advising appropriate authorities, employees, or the public of
intended or actual releases of Hazardous Materials, violations of discharge
limits or other prohibitions, and of the commencement of activities, such as
resource extraction or construction, that do or could have significant impact on
the environment;
 
2

--------------------------------------------------------------------------------


 
b.           preventing or reducing to acceptable levels the release of
Hazardous Materials;
 
c.           reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;
 
d.           assuring that products are designed, formulated, packaged, and used
so that they do not present unreasonable risks to human health or the
environment when used or disposed of;
 
e.           protecting resources, species, or ecological amenities;
 
f.           use, storage, transportation, sale, or transfer of Hazardous
Materials or other potentially harmful substances;
 
g.           cleaning up Hazardous Materials that have been released, preventing
the threat of release, and/or paying the costs of such clean up or prevention;
or
 
h.           making responsible parties pay for damages done to the health of
others or the environment or permitting self-appointed representatives of the
public interest to recover for injuries done to public assets.
 
“Event of Default” shall have the meaning set forth in Section 6.1 Events of
Default.
 
“Everest” means Everest/Sapphire Acquisition, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.
 
“Existing Debt” means the existing debt of Borrowers and its Subsidiaries as set
forth on Exhibit B attached hereto and incorporated hereby.
 
“Fiscal Year End” means December 31 for any year.
 
“GMP” means Gregory Mountain Products, LLC, a limited liability company
organized and existing under the laws of the State of Delaware.
 
“GMP Closing” means the closing of the transactions contemplated by the GMP
Merger Agreement.
 
“GMP Merger Agreement” means that certain Agreement and Plan of Merger, dated as
of May 7, 2010, by and among Clarus, Everest, Everest Merger Corp., Gregory
Mountain Products, Inc., Kanders GMP Holdings, LLC and Schiller Gregory
Investment Company, LLC, a copy of which is attached hereto as Exhibit E.
 
3

--------------------------------------------------------------------------------


 
“Hazardous Materials” means (i) “hazardous waste” as defined by the Solid Waste
Disposal Act, as amended by the Resource Conservation and Recovery Act of 1976
(42 U.S.C. Section 6901 et. seq.), including any future amendments thereto, and
regulations promulgated thereunder, and as the term may be defined by any
contemporary state counterpart to such act; (ii) “hazardous substance” as
defined by the Comprehensive Environmental Response, Compensation and Liability
Act of 1980 (42 U.S.C. Section 9601 et. seq.), including any future amendments
thereto, and regulations promulgated thereunder, and as the term may be defined
by any contemporary state counterpart of such act; (iii) asbestos; (iv)
polychlorinated biphenyls; (v) underground or above ground storage tanks,
whether empty or filled or partially filled with any substance; (vi) any
substance the presence of which is or becomes prohibited by any federal, state,
or local law, ordinance, rule, or regulation; and (vii) any substance which
under any federal, state, or local law, ordinance, rule or regulation requires
special handling or notification in its collection, storage, treatment,
transportation, use or disposal.
 
“Income Tax Expense” means expenditures and accruals for federal and state
income taxes and foreign income taxes, each determined in accordance with
Accounting Standards.
 
“Intercompany Loans” means any loan or extension of credit from Borrowers or
Subsidiaries to any Borrower or Subsidiary, now existing or in the future,
including, without limitation, (i) that certain Intercompany Debt Agreement by
and between BDEL and BD-Asia dated April 1, 2008, as amended by (a) the
Amendment to Intercompany Debt Agreement dated January 22, 2009, increasing the
revolving line of credit to five million dollars ($5,000,000.00), (b) the
Amendment to Intercompany Debt Agreement dated January 22, 2009, extending the
maturity date of the loan to April 1, 2010, (c) the Amendment to Intercompany
Debt Agreement dated April 1, 2010, extending the maturity date of the loan to
April 1, 2011, and (d) the Amended and Restated Intercompany Debt Agreement by
and between BDEL and BD-Asia dated the date hereof (collectively, the “BD-Asia
Intercompany Debt Agreement”); and (ii) that certain Intercompany Debt Agreement
by and between BDEL and BDEAG dated the date hereof.
 
“Interest Expense” means expenditures and accruals for interest determined in
accordance with Accounting Standards.
 
“Interest Rate Management Transaction” means any transaction (including an
agreement with respect thereto) now existing or hereafter entered into between
Borrowers and Lender and/or affiliates of Lender which is a rate swap, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap, equity or equity index option, bond option, interest rate
option, equity or equity transaction, cap transaction, floor transaction, collar
transaction, forward transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions) or any combination
thereof, whether linked to one or more interest rates, foreign currencies,
commodity prices, equity prices or other financial measures, including but not
limited to the ISDA Master Agreement and Schedule thereto, both dated as of
August 31, 2005, and the Confirmation (as such term is defined in the ISDA
Master Agreement) between Lender, BDEL and BD-Retail executed in connection with
an interest rate derivative transaction in the notional amount of four million
dollars ($4,000,000.00) dated on or about September 14, 2005 and that certain
Foreign Exchange Agreement by and between BDEL and California Bank & Trust dated
July 31, 2009.
 
“Lender” means Zions First National Bank, its successors, and assigns.
 
4

--------------------------------------------------------------------------------


 
“Loan” means the loan to be made pursuant to Section 2 Loan Description.
 
“Loan Agreement” means this agreement, together with any exhibits, amendments,
addendums and modifications.
 
“Loan Documents” means the Loan Agreement, Promissory Note, all other agreements
and documents contemplated by any of the aforesaid documents, and all
amendments, modifications, addendums, and replacements, whether presently
existing or created in the future.
 
“Loan Hold Back” means ten million dollars ($10,000,000.00) of the Loan which
will be held back and not available for disbursement except upon fulfillment of
the conditions set forth in Section 2.6 Loan Hold Back.
 
“Loan Hold Back Termination Event” shall have the meaning set forth in Section
2.1 Amount of Loan.
 
“Material Adverse Effect” means a material adverse effect on Borrowers’
financial condition, conduct of its business, or ability to perform its
obligations under the Loan Documents.
 
“Organizational Documents” means, in the case of a corporation, its Articles of
Incorporation or Certificate of Incorporation and By-Laws; in the case of a
general partnership, its Articles of Partnership; in the case of a limited
partnership, its Articles of Limited Partnership; in the case of a limited
liability company, its Articles of Organization or Certificate of Formation and
Operating Agreement or Regulations, if any; in the case of a limited liability
partnership, its Articles of Limited Liability Partnership; and all amendments,
modifications, and changes to any of the foregoing which are currently in
effect.
 
“Permitted Acquisitions” shall have the meaning set forth in Section 5.17
Mergers, Consolidations, Acquisitions, Sale of Assets.
 
“Permitted Business” means any business in which the Borrowers are currently
engaged or any other business in the outdoor recreation industry, including
without limitation, climbing, hiking, skiing and camping products, and any
business reasonably similar, ancillary, related or complementary thereto, or a
reasonable extension, development or expansion thereof.
 
“Prior Loans” shall have the meaning set forth in Section 2.9 Payment of Prior
Loans and Release of Liens and Security Interests.
 
“Prior Zions Loan” shall have the meaning set forth in Section 2.9 Payment of
Prior Loans and Release of Liens and Security Interests.
 
“Promissory Note” means the Promissory Note to be executed by Borrowers pursuant
to Section 2.3 Promissory Note in the form of Exhibit A hereto, which is
incorporated herein by reference, any Substitute Promissory Note, and any and
all renewals, extensions, modifications, and replacements thereof.
 
“Real Property” means any and all real property or improvements thereon owned or
leased by Borrowers or in which Borrowers have any other interest of any nature
whatsoever.
 
5

--------------------------------------------------------------------------------


 
“Responsible Officer” means, with respect to any Borrower, the chairman, vice
chairman, chief executive officer, chief financial officer, vice president,
treasurer or controller of such Borrower.
 
“Restructuring Expenses” means those non-recurring expenses not to exceed (other
than in respect to non-cash expenses) a cumulative amount of one million five
hundred thousand dollars ($1,500,000.00) in the aggregate that are associated
with the restructuring, consolidation and integration of the operations of
Clarus, BDEL, BD-Retail, BD-Asia, BDEAG, Everest, and GMP, and any future
Permitted Acquisitions, including, but not limited to, relocation expenses,
lease breakage fees and cash severance payments made in connection with
Permitted Acquisitions.
 
“Senior Net Debt” means Debt minus cash on hand, cash equivalents, marketable
securities, and Subordinated Debt.
 
“Subordinated Debt” means those certain 5% Unsecured Subordinated Notes not to
exceed an aggregate amount of up to twenty-three million dollars
($23,000,000.00), to be executed by Clarus: (i) at the GMP Closing in favor of
Kanders GMP Holdings, LLC and Schiller Gregory Investment Company, LLC; and (ii)
at or after the GMP Closing in favor of the following individuals: (a) Jim
BoisD’Enghien, (b) John Sears, (c) Dion Goldsworthy, (d) Wayne Gregory, and (e)
Jason Dunlap.
 
“Subsidiaries” means any existing or future domestic or foreign corporation,
partnership, joint venture, limited liability company or other business entity
of which a majority of the shares of securities or other interests having
ordinary voting power for the election of directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned by any Borrower,
or the management of which is otherwise controlled by any Borrower, directly, or
indirectly through one or more intermediaries, including, without limitation,
BDEAG and BD-Asia.
 
“Substitute Promissory Note” means a modified Promissory Note executed by all
Borrowers and any future Subsidiary of Borrowers, modified to add the new
Subsidiary as a Borrower.
 
“Trailing Twelve Month” means the twelve (12) calendar month period immediately
preceding the date of calculation.
 
“Transaction Expenses” means (i) reasonable and customary costs and fees paid or
accrued in connection with the closing of the BD Merger Agreement, GMP Merger
Agreement, and the Loan Documents, and (ii) reasonable and customary costs and
fees paid or accrued in connection with the closing of future Permitted
Acquisitions, including in the case of (i) and (ii) above, all legal accounting,
banking and underwriting fees and expenses, commissions, discounts and other
issuance expenses.
 
6

--------------------------------------------------------------------------------


 
2. 
Loan Description

 
2.1           Amount of Loan
 
Upon fulfillment of all conditions precedent set forth in this Loan Agreement,
and so long as no Event of Default exists which has not been waived or timely
cured, and no other breach has occurred which has not been waived or timely
cured under the Loan Documents, Lender agrees to loan Borrowers up to
thirty-five million dollars ($35,000,000.00).  Twenty-five million dollars
($25,000,000.00) of the Loan is available for immediate disbursement.  The
remaining ten million dollars ($10,000,000.00) constitutes the Loan Hold Back
and will be available for disbursement only upon satisfaction of the terms and
conditions provided in Section 2.6 Loan Hold Back.  However, the Loan Hold Back
shall no longer be available for disbursement after a Responsible Officer of
Clarus provides written notice to Lender that (i) the GMP Closing has not
occurred, and (ii) Clarus elects to reduce the Loan by ten million dollars
($10,000,000.00) representing the amount of the Loan Hold Back (“Loan Hold Back
Termination Event”).
 
2.2           Nature and Duration of Loan
 
The Loan shall be payable in full upon the date and upon the terms and
conditions provided in the Promissory Note.  Lender and Borrowers intend the
Loan to be in the nature of a line of credit under which Borrowers may
repeatedly draw funds on a revolving basis in accordance with the terms and
conditions of this Loan Agreement and the Promissory Note.  The right of
Borrowers to draw funds and the obligation of Lender to advance funds shall not
accrue until all of the conditions set forth in Section 3 Conditions to Loan
Disbursements have been fully satisfied, and shall terminate upon the earlier
of: (a) upon occurrence of an Event of Default or (b) upon maturity of the
Promissory Note, unless the Promissory Note is renewed or extended by Lender in
which case such termination shall occur upon the maturity of the final renewal
or extension of the Promissory Note.  Upon such termination, any and all amounts
owing to Lender pursuant to the Promissory Note and this Loan Agreement shall
thereupon be due and payable in full.
 
Borrowers may request that Lender or Lender’s affiliates issue letters of credit
against the Promissory Note.  All requests for issuance of letters of credit
shall be subject to approval of Lender.  Borrowers shall pay all fees and
charges for issuance of letters of credit customarily charged by Lender, except
stand-by letters of credit shall be subject to an additional upfront fee as
follows:  (i) three and five-tenth percent (3.5%) per annum at all times that
Borrowers’ Senior Net Debt to Trailing Twelve Month EBITDA ratio is greater than
or equal to two and five-tenths (2.5); and (ii) two and seventy-five hundredths
percent (2.75%) per annum at all times that Borrowers’ Senior Net Debt to
Trailing Twelve Month EBITDA ratio is less than two and five-tenths (2.5).
 
Upon issuance of a letter of credit against the Promissory Note, an amount of
the Promissory Note equal to the amount of the letter of credit shall be frozen
and unavailable for disbursement upon request of Borrowers so long as the letter
of credit is outstanding.  Upon payment by Lender of any drawing on any letter
of credit issued against the Promissory Note, Lender may remove the aforesaid
freeze and disburse funds under the Promissory Note to reimburse Lender for the
amount of the drawing.
 
7

--------------------------------------------------------------------------------


 
2.3           Consideration Among Co-Borrowers
 
The transactions evidenced by the Loan Documents are in the best interests of
Borrowers, including non-Borrower Subsidiaries, and creditors of Borrowers,
including non-Borrower Subsidiaries.  Borrowers and non-Borrower Subsidiaries
are a single integrated financial enterprise and each of the Borrowers and
non-Borrower Subsidiaries receives a substantial benefit from the availability
of credit under the Loan Documents.  Borrowers and non-Borrower Subsidiaries
would not be able to obtain financing in the amounts or upon terms as favorable
as provided in the Loan Documents on an individual basis.  The Loan will enable
each of the Borrowers and non-Borrower Subsidiaries to operate their business
more efficiently, more profitably, and to expand their businesses.  The direct
and indirect benefits that inure to each of the Borrowers and non-Borrower
Subsidiaries by entering into the Loan Documents constitute substantially more
than “reasonable equivalent value” (as such term is used in § 548 of the United
States Bankruptcy Code) and “valuable consideration”, “fair value”, and “fair
consideration” (as such terms are used in state fraudulent transfer law).
 
2.4           Promissory Note
 
The Loan shall be evidenced by the Promissory Note.  The Promissory Note shall
be executed and delivered to Lender upon execution and delivery of this Loan
Agreement.
 
2.5           Notice and Manner of Borrowing
 
Requests for advances on the Promissory Note shall be given in writing or orally
no later than 1:00 p.m. Mountain Time of the Banking Business Day on which the
advance is to be made.
 
Disbursements under the Loan may be made upon request by any of the Borrowers
without further approval or authorization from the other Borrowers.  Each
Borrower hereby authorizes and ratifies all such requests by the other
Borrowers.  Disbursements under the Loan may be made automatically pursuant to a
cash manager program linked to one or more depository accounts of any of the
Borrowers.
 
2.6           Loan Hold Back
 
The Loan Hold Back shall not be available for disbursement unless and until all
of the following conditions have been met:  (i) No Event of Default or event
which, with the giving of notice or passage of time or both, would become an
Event of Default has occurred which has not been waived or timely cured; (ii)
the acquisition of GMP has been completed upon substantially the terms set forth
in the GMP Merger Agreement, and copies of the executed merger documentation
having been received by Lender; (iii) GMP has executed an Assumption Agreement;
(iv) all Borrowers have executed a Substitute Promissory Note; and (v) Lender
has received executed subordination agreements concerning the Subordinated Debt
from Schiller Gregory Investment Company and Kanders GMP Holdings, LLC.
 
8

--------------------------------------------------------------------------------


 
2.7           Funding Fee
 
Upon execution and delivery of this Loan Agreement, Borrowers shall pay Lender a
funding fee of ten thousand dollars ($10,000.00).  No portion of such fee shall
be refunded in the event of early termination of this Loan Agreement or any
termination or reduction of the right of Borrowers to request advances under
this Loan Agreement.  Lender is authorized and directed upon execution of this
Loan Agreement and fulfillment of all conditions precedent hereunder, to
disburse a sufficient amount of the Loan proceeds to pay the loan fee in full.
 
2.8           Unused Commitment Fee
 
Borrowers shall pay to Lender an unused commitment fee for the Loan for so long
as this Loan Agreement is in effect.  The unused commitment fee shall be the
unused portion of the Loan (including the Loan Hold Back until the occurrence of
the Loan Hold Back Termination Event, at which time the Loan Hold Back shall not
be included in the unused portion of the Loan), calculated on the average unused
portion of the Loan each calendar month, multiplied by the following applicable
rate: (i) six tenths percent (0.6%) per annum, at all times that Borrowers’
ratio of consolidated Senior Net Debt to Trailing Twelve Month EBITDA is greater
than or equal to two and five-tenths (2.5), and (ii) four and five-hundredths
percent (0.45%) per annum, at all times that Borrowers’ ratio of consolidated
Senior Net Debt to Trailing Twelve Month EBITDA is less than two and five-tenths
(2.5).  Letters of credit issued hereunder which are outstanding shall be
considered usage in the calculation of the unused commitment fee.
 
The unused commitment fee shall be calculated, adjusted and payable on a
quarterly basis.
 
2.9           Payment of Prior Loans and Release of Liens and Security Interests
 
This Loan succeeds and replaces the loan evidenced by that certain Promissory
Note (Revolving Line of Credit) dated August 28, 2009 executed by BDEL and
BD-Retail in favor of Lender in the original principal amount of thirty million
dollars ($30,000,000.00) (the “Prior Zions Loan”).  The proceeds of this Loan
shall also pay off that unsecured loan from Credit Suisse with a borrowing limit
of CHF 4,000,000 (the “CS Loan”) (collectively, the Prior Zions Loan and CS Loan
are the “Prior Loans”).  Lender is authorized and directed to disburse a
sufficient amount of the funds pursuant to the Promissory Note to pay all
obligations owing on the Prior Loans pursuant to payoff letters or disbursement
instructions provided to Borrowers in connection with each of the Prior Loans.
 
Upon Lender’s receipt of payment in full for the Prior Zions Loan, Lender shall
(a) release all security interests, liens, and assignments securing the Prior
Zions Loan, including termination of all UCC Financing Statements, (b) return to
BDEL of the original stock certificates and the Intercompany Debt Agreement and
its amendments in Lender’s possession, and (c) record a deed of reconveyance for
the Trust Deed against the real property of BDEL located at 2084 East 3900
South, Salt Lake City, Utah 84124.
 
3. 
Conditions to Loan Disbursements

 
3.1           Conditions to Loan Disbursements
 
Lender’s obligation to make disbursements of the Loan is expressly subject to,
and shall not arise until all of the conditions set forth below have been
satisfied.  All of the documents referred to below must be in a form and
substance acceptable to Lender.
 
9

--------------------------------------------------------------------------------


 
a.           All of the Loan Documents and all other documents contemplated to
be delivered to Lender prior to funding have been fully executed and delivered
to Lender.
 
b.           All other conditions precedent provided in or contemplated by the
Loan Documents or any other agreement or document have been performed.
 
c.           As of the date of disbursement of all or any portion of the Loan,
the following shall be true and correct:  (i) all representations and warranties
made by Borrowers in the Loan Documents are true and correct in all material
respects as of the date of such disbursement; and (ii) no Event of Default has
occurred which has not been waived or timely cured and no conditions exist and
no event has occurred, which, with the passage of time or the giving of notice,
or both, would constitute an Event of Default.
 
d.           The transaction contemplated by the BD Merger Agreement has been,
or simultaneously with funding of the Loan, will be completed and closed upon
substantially the terms set forth in the BD Merger Agreement and Lender has
received a Borrowers’ certificate from Clarus, BDEL and Everest confirming such
closing.
 
All conditions precedent set forth in this Loan Agreement and any of the Loan
Documents are for the sole benefit of Lender and may be waived unilaterally by
Lender.
 
3.2           No Default, Adverse Change, False or Misleading Statement
 
Lender’s obligation to advance any funds at any time pursuant to this Loan
Agreement and the Promissory Note shall, at Lender’s sole discretion, terminate
upon the occurrence of any Event of Default, any event which could have a
Material Adverse Effect, or upon the reasonable determination by Lender that any
of Borrowers’ representations made in any of the Loan Documents were false in
any material respects or materially misleading when made.  Upon the exercise of
such discretion, Lender shall be relieved of all further obligations under the
Loan Documents.
 
4. 
Representations and Warranties

 
4.1           Organization and Qualification
 
BDEL represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of Delaware, and that it
is qualified and in good standing as a foreign corporation in the State of Utah
under the name Black Diamond Equipment, Ltd.
 
BD-Retail represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of Delaware, and that it
is qualified and in good standing as a foreign corporation in the State of Utah.
 
Clarus represents and warrants that it is a corporation duly organized and
existing in good standing under the laws of the State of Delaware, and that it
is qualified and in good standing as a foreign corporation in the States of
Connecticut and Utah.
 
10

--------------------------------------------------------------------------------


 
Everest represents and warrants that it is a limited liability company duly
organized and existing in good standing under the laws of the State of Delaware,
and that it is qualified and in good standing as a foreign corporation in the
State of Utah.
 
Each Borrower represents and warrants that it is duly qualified to do business
in each jurisdiction where the conduct of its business requires qualification,
except where the failure to so qualify could not reasonably be expected to have
a Material Adverse Effect on Clarus and its Subsidiaries, taken as a whole.
 
Each Borrower represents and warrants that it has the full power and authority
to own its property and to conduct the business in which it engages and to enter
into and perform its obligations under the Loan Documents.
 
Each Borrower represents and warrants that it has delivered to Lender or
Lender’s counsel accurate and complete copies of such Borrower’s Organizational
Documents which are operative and in effect as of the Effective Date.
 
4.2           Authorization
 
Borrowers represent and warrant that the execution, delivery, and performance by
Borrowers of the Loan Documents has been duly authorized by all necessary action
on the part of Borrowers and do not violate the Borrowers’ Organizational
Documents or any resolution of the Board of Directors or similar body of
Borrowers, do not and will not contravene any provision of, or constitute a
default under, any indenture, mortgage, contract, or other instrument to which
Borrowers are a party or by which they are bound, and that upon execution and
delivery thereof, the Loan Documents will constitute legal, valid, and binding
agreements and obligations of Borrowers, enforceable in accordance with their
respective terms, subject to applicable bankruptcy, insolvency and similar laws
affecting rights of creditors generally, and general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law.
 
4.3           Corporate Relationships
 
Borrowers represent and warrant that as of the Effective Date (i) BDEL owns all
of the issued and outstanding stock of all classes of BD-Retail, BDEAG and
BD-Asia, (ii) Everest is a wholly owned subsidiary of Clarus; and (iii) BDEL is
a wholly owned subsidiary of Everest.  GMP will be a wholly owned subsidiary of
Everest upon the GMP Closing.
 
4.4           No Governmental Approval Necessary
 
Borrowers represent and warrant that no consent by, approval of, giving of
notice to, registration with, or taking of any other action with respect to or
by any federal, state, or local governmental authority or organization is
required for Borrowers’ execution, delivery, or performance of the Loan
Documents, except where any failure to so obtain such consent or approval or
take any other action could not reasonably be expected to have a Material
Adverse Effect.
 
11

--------------------------------------------------------------------------------


 
4.5           Accuracy of Financial Statements
 
Borrowers represent and warrant that all of the audited consolidated financial
statements of BDEL and its Subsidiaries for the years ended June 30, 2008 and
2009 have been prepared in accordance with Accounting Standards, except as set
forth on Schedule 4.5.
 
Borrowers represent and warrant that all of the unaudited financial statements
heretofore delivered to Lender in connection with this Loan fairly present in
all material respects Borrowers’ financial condition as of the date thereof and
the results of Borrowers’ operations for the period or periods covered thereby
and are consistent in all material respects with other financial statements
previously delivered to Lender.
 
Borrowers represent and warrant that since the dates of the most recent audited
and unaudited financial statements delivered to Lender, there has been no event
which would have a Material Adverse Effect on its financial condition.
 
Borrowers represent and warrant that the management financial projections
attached hereto as Exhibit G and all of their pro forma financial statements
heretofore delivered to Lender have been prepared consistently with Borrowers’
actual financial statements and fairly present in all material respects
Borrowers’ anticipated financial condition and the anticipated results of
Borrowers’ operation for the period or periods covered thereby.
 
4.6           No Pending or Threatened Litigation
 
Borrowers represent and warrant that, except as set forth on Schedule 4.6, there
are no actions, suits, or proceedings pending or, to Borrowers’ knowledge,
threatened against or affecting Borrowers in any court or before any
governmental commission, board, or authority which, if adversely determined,
would have a Material Adverse Effect.
 
4.7           Full and Accurate Disclosure
 
Borrowers represent and warrant that this Loan Agreement, the financial
statements referred to herein and any loan application submitted to Lender, and
all other statements furnished by Borrowers to Lender in connection herewith
contain no untrue statement of a material fact and omit no material fact
necessary to make the statements contained therein or herein not misleading in
any material respect.  Borrowers represent and warrant that it has not failed to
disclose, by submission of the Schedules to the BD Merger Agreement and the
Schedules to the GMP Merger Agreement, or otherwise in writing to Lender any
fact that would have a Material Adverse Effect.
 
12

--------------------------------------------------------------------------------


 
4.8           Compliance with ERISA
 
Borrowers represent and warrant that Borrowers are in compliance in all material
respects with all applicable provisions of the Employee Retirement Income
Security Act of 1974 (“ERISA”), as amended, and the regulations and published
interpretations thereunder.  Neither a Reportable Event as set forth in Section
4043 of ERISA or the regulations thereunder (“Reportable Event”) nor a
prohibited transaction as set forth in Section 406 of ERISA or Section 4975 of
the Internal Revenue Code of 1986, as amended, has occurred and is continuing
with respect to any employee benefit plan established, maintained, or to which
contributions have been made by Borrowers or any trade or business (whether or
not incorporated) which together with Borrowers would be treated as a single
employer under Section 4001 of ERISA (“ERISA Affiliate”) for its employees which
is covered by Title I or Title IV of ERISA (“Plan”); no notice of intent to
terminate a Plan has been filed nor has any Plan been terminated which is
subject to Title IV of ERISA; no circumstances exist that constitute grounds
under Section 4042 of ERISA entitling the Pension Benefit Guaranty Corporation
(“PBGC”) to institute proceedings to terminate, or appoint a trustee to
administer a Plan, nor has the PBGC instituted any such proceedings; neither
Borrowers nor any ERISA Affiliate has completely or partially withdrawn under
Section 4201 or 4204 of ERISA from any Plan described in Section 4001(a)(3) of
ERISA which covers employees of Borrowers or any ERISA Affiliate
(“Multi-employer Plan”); Borrowers and each ERISA Affiliate has met its minimum
funding requirements under ERISA with respect to all of its Plans and the
present fair market value of all Plan assets equals or exceeds the present value
of all vested benefits under or all claims reasonably anticipated against each
Plan, as determined on the most recent valuation date of the Plan and in
accordance with the provisions of ERISA and the regulations thereunder and the
applicable statements of the Financial Accounting Standards Board (“FASB”) for
calculating the potential liability of Borrowers or any ERISA Affiliate under
any Plan; neither Borrowers nor any ERISA Affiliate has incurred any liability
to the PBGC (except payment of premiums, which is current) under ERISA.
 
Borrowers, each ERISA Affiliate and each group health plan (as defined in ERISA
Section 733) sponsored by Borrowers and each ERISA Affiliate, or in which
Borrowers or any ERISA Affiliate is a participating employer, are in material
compliance with, have satisfied and continue to satisfy (to the extent
applicable) all requirements for continuation of group health coverage under
Section 4980B of the Internal Revenue Code and Sections 601 et seq. of ERISA,
and are in compliance with, have satisfied and continue to satisfy Part 7 of
ERISA and all corresponding and similar state laws relating to portability,
access and renewability of group health benefits and other requirements included
in Part 7.
 
4.9           Compliance with USA Patriot Act
 
Borrowers represent and warrant that they are not subject to any law,
regulation, or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits Lender from
making any advance or extension of credit to Borrowers or from otherwise
conducting business with Borrowers.
 
4.10         Compliance with All Other Applicable Law
 
Borrowers represent and warrant that, except as set forth on Schedule 4.10, they
have complied in all material respects with all applicable statutes, rules,
regulations, orders, and restrictions of any domestic or foreign government, or
any instrumentality or agency thereof having jurisdiction over the conduct of
Borrowers’ business or the ownership of its properties, the failure to comply
with which could reasonably be expected to have a Material Adverse Effect on
Clarus and its Subsidiaries, taken as a whole.
 
13

--------------------------------------------------------------------------------


 
4.11         Environmental Representations and Warranties
 
Borrowers represent and warrant that, except as set forth on Schedule 4.11, no
Hazardous Materials are now located on, in, or under the Real Property, nor is
there any Environmental Condition on, in, or under the Real Property and neither
Borrowers nor, to Borrowers’ knowledge, after due inquiry and investigation, any
other person has ever caused or permitted any Hazardous Materials to be placed,
held, used, stored, released, generated, located or disposed of on, in or under
the Real Property, or any part thereof, nor caused or allowed an Environmental
Condition to exist on, in or under the Real Property, except in the ordinary
course of Borrowers’ business under conditions that are generally recognized to
be appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws.  Borrowers further represent and warrant
that no investigation, administrative order, consent order and agreement,
litigation or settlement with respect to Hazardous Materials and/or an
Environmental Condition is proposed, threatened, anticipated or in existence
with respect to the Real Property.
 
4.12         Operation of Business
 
Borrowers represent and warrant that, except as set forth on Schedule 4.12,
Borrowers possess all material licenses, permits, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, to conduct its
business substantially as now conducted and as presently proposed to be
conducted, and Borrowers are not in violation of any valid rights of others
which would have a Material Adverse Effect on Borrowers with respect to any of
the foregoing.
 
4.13         Payment of Taxes
 
Borrowers represent and warrant that Borrowers have filed all material tax
returns (federal, state, and local) required to be filed and have paid all
material taxes, assessments, and governmental charges and levies, including
interest and penalties, on Borrowers’ assets, business and income, except such
as are being contested in good faith by proper proceedings and as to which
adequate reserves are maintained.
 
4.14         Solvency
 
Borrowers represent and warrant that immediately before and immediately after
the closing of the BD Merger Agreement and of the GMP Merger Agreement, the
parties to each agreement are solvent and able to pay their debts as the debts
become due.
 
5. 
Borrowers’ Covenants

 
Borrowers make the following agreements and covenants, which shall continue so
long as this Loan Agreement is in effect and so long as Borrowers are indebted
to Lender for obligations arising out of, identified in, or contemplated by this
Loan Agreement.
 
5.1           Use of Proceeds
 
Borrowers shall use the proceeds of the Loan for general corporate purposes,
including funds for working capital, capital expenditures, loans and/or
investments in wholly-owned foreign Subsidiaries, the issuance of letters of
credit and Permitted Acquisitions, including the transactions contemplated by
the BD Merger Agreement and GMP Merger Agreement.
 
14

--------------------------------------------------------------------------------


 
Borrowers shall not, directly or indirectly, use any of the proceeds of the Loan
for the purpose of purchasing or carrying any margin stock within the meaning of
Regulation U of the Board of Governors of the Federal Reserve System, or to
extend credit to any person or entity for the purpose of purchasing or carrying
any such margin stock or for any purpose which violates, or is inconsistent
with, Regulation X of said Board of Governors, or for any other purpose not
permitted by Section 7 of the Securities Exchange Act of 1934, as amended, or by
any of the rules and regulations respecting the extension of credit promulgated
thereunder.
 
5.2           Continued Compliance with ERISA
 
Borrowers covenant that, with respect to all Plans (as defined in Section 4.8
Compliance with ERISA) which Borrowers or any ERISA Affiliate currently
maintains or to which Borrowers or any ERISA Affiliate is a sponsoring or
participating employer, fiduciary, party in interest or disqualified person or
which Borrowers or any ERISA Affiliate may hereafter adopt, Borrowers and each
ERISA Affiliate shall continue to comply in all material respects with all
applicable provisions of the Internal Revenue Code and ERISA and with all
representations made in Section 4.8 Compliance with ERISA, including, without
limitation, conformance with all notice and reporting requirements, funding
standards, prohibited transaction rules, multi-employer plan rules, necessary
reserve requirements, and health care continuation, coverage and portability
requirements, except where the failure to so comply would not have a Material
Adverse Effect on Clarus and its Subsidiaries, taken as a whole.
 
5.3           Continued Compliance with USA Patriot Act
 
Borrowers shall (a) not be or become subject at any time to any law, regulation,
or list of any government agency (including, without limitation, the U.S. Office
of Foreign Asset Control list) that prohibits or limits Lender from making any
advance or extension of credit to Borrowers or from otherwise conducting
business with Borrowers, and (b) provide documentary and other evidence of
Borrowers’ identity as may reasonably be requested by Lender at any time to
enable Lender to verify Borrowers’ identity or to comply with any applicable law
or regulation, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.
 
5.4           Continued Compliance with Applicable Law
 
Borrowers shall conduct their business in a lawful manner and in material
compliance with all applicable federal, state, and local laws, ordinances,
rules, regulations, and orders; shall maintain in good standing all licenses and
organizational or other qualifications reasonably necessary to its business and
existence; and shall not engage in any business not authorized by and not in
accordance with its Organizational Documents and other governing documents.
 
5.5           Prior Consent for Amendment or Change
 
Except as set forth in Schedule 5.5 or changes that would not have any adverse
effect on Lender, Borrowers shall not modify, amend, waive, or otherwise alter,
or fail to enforce, their Organizational Documents or other governing documents
without Lender’s prior written consent.
 
15

--------------------------------------------------------------------------------


 
5.6           Payment of Taxes and Obligations
 
Borrowers shall pay when due all material taxes, assessments, and governmental
charges and levies on Borrowers’ assets, business, and income, and all material
obligations of Borrowers of whatever nature, except such as are being contested
in good faith by proper proceedings and as to which adequate reserves are
maintained.
 
5.7           Financial Statements and Reports
 
Borrowers shall provide Lender with such financial statements and reports
concerning Borrowers and Subsidiaries as Lender may reasonably request.  Audited
financial statements and reports shall be prepared in accordance with Accounting
Standards.  Unaudited financial statements and reports shall fairly present in
all material respects Borrowers’ financial condition as of the date thereof and
the results of Borrowers’ operations for the period or periods covered thereby
and shall be consistent in all material respects with other financial statements
previously delivered to Lender in connection with this Loan.
 
Until requested otherwise by Lender, Borrowers shall provide the following
financial statements and reports to Lender:
 
a.           Annual audited Consolidated Financial Statements for each fiscal
year of Clarus, together with an annual budget for the upcoming fiscal year, to
be delivered to Lender within one hundred five (105) days of such Fiscal Year
End.  Borrowers shall also submit to Lender copies of any management letters or
other reports submitted by independent certified public accountants in
connection with the examination of the financial statements of Borrowers made by
such accountants.
 
b.           Quarterly Consolidated Financial Statements for each fiscal quarter
of Clarus, to be delivered within forty-five (45) days of the end of the fiscal
quarter.  The quarterly financial statements shall include a certification by a
Responsible Officer of Clarus that the quarterly financial statements fairly
represent Borrowers’ financial condition in all material respects as of the date
thereof and the results of the operations of the period covered thereby and are
consistent, except as disclosed in the footnotes thereto, in all material
respects with other financial statements previously delivered to Lender.
 
c.           Together with each of the annual and quarterly Consolidated
Financial Statements required to be delivered pursuant to the provisions of
paragraphs (a) and (b) above, Borrowers shall submit to Lender a compliance
certificate in a form reasonably acceptable to Lender certifying that Borrowers
are in compliance with all terms and conditions of this Loan Agreement,
including compliance with the financial covenants provided in Section 5.14
Financial Covenants.  The compliance certificate shall include the data and
calculations supporting all financial covenants, whether in compliance or not,
and shall be signed by a Responsible Officer of Clarus.
 
16

--------------------------------------------------------------------------------


 
5.8           Insurance
 
Borrowers shall maintain insurance with financially sound and reputable
insurance companies or associations in such amounts and covering such risks as
are usually carried by companies engaged in the same or a similar business and
similarly situated, which insurance may provide for reasonable deductibility
from coverage thereof.
 
5.9           Inspection
 
Borrowers shall at any reasonable time during normal business hours and from
time to time permit Lender or any representative of Lender to examine and make
copies of and abstracts from the records and books of account of, and visit and
inspect the properties and assets of, Borrowers, and to discuss the affairs,
finances, and accounts of Borrowers with any of Borrowers’ officers and
directors and with Borrowers’ independent accountants.
 
5.10         Operation of Business
 
Borrowers shall maintain all material licenses, permits, franchises, patents,
copyrights, trademarks, and trade names, or rights thereto, necessary in the
operation of their business.  Borrowers shall continue to engage in a Permitted
Business.
 
5.11         Maintenance of Records and Properties
 
Borrowers shall keep adequate records and books of account in which complete
entries will be made in accordance with Accounting Standards.  Borrowers shall
maintain, keep and preserve all of their material properties (tangible and
intangible) necessary or useful in the proper conduct of its business in good
working order and condition, ordinary wear and tear excepted.
 
5.12         Notice of Claims
 
Borrowers shall promptly notify Lender in writing of all actions, suits or
proceedings filed against or affecting Borrowers in any court or before any
governmental commission, board, or authority which, if adversely determined,
would have a Material Adverse Effect.
 
5.13         Environmental Covenants
 
Borrowers covenant that they will:
 
a.           Not permit the presence, use, disposal, storage or release of any
Hazardous Materials on, in, or under the Real Property, except in the ordinary
course of Borrowers’ business under conditions that are generally recognized to
be appropriate and safe and that are in compliance with all applicable
Environmental Health and Safety Laws.
 
b.           Not permit any substance, activity or Environmental Condition on,
in, under or affecting the Real Property which is in violation of any
Environmental Health and Safety Laws.
 
c.           Comply in all material respects with the provisions of all
Environmental Health and Safety Laws.
 
17

--------------------------------------------------------------------------------


 
d.           Notify Lender promptly of any discharge of Hazardous Materials,
Environmental Condition, or environmental complaint or notice received from any
governmental agency or any other party.
 
e.           Upon any discharge of Hazardous Materials or upon the occurrence of
any Environmental Condition, immediately contain and remediate the same in
compliance with all Environmental Health and Safety Laws, promptly pay any fine
or penalty assessed in connection therewith, and immediately notify Lender of
such events.
 
f.           Permit Lender to inspect the Real Property for Hazardous Materials
and Environmental Conditions, to conduct tests thereon, and to inspect all
books, correspondence, and records pertaining thereto.
 
g.           From time to time upon Lender’s request, and at Borrowers’ expense,
provide a Phase 1 report (including all validated and unvalidated data generated
for such reports) of a qualified independent environmental engineer reasonably
acceptable to Lender, reasonably satisfactory to Lender in scope, form, and
content, and provide to Lender such other and further assurances reasonably
satisfactory to Lender, that Borrowers are in compliance with these covenants
concerning Hazardous Materials and Environmental Conditions, and that any past
violation thereof has been corrected in compliance with all applicable
Environmental Health and Safety Laws.
 
h.           Immediately advise Lender of any additional, supplemental, new, or
other information concerning any Hazardous Materials or Environmental Conditions
relating to the Real Property.
 
5.14        Financial Covenants
 
Except as otherwise provided herein, each of the accounting terms used in this
Section 5.14 shall have the meanings used in accordance with Accounting
Standards.  Each of the financial covenants listed below shall be tested on a
quarterly basis.
 
a.           Minimum EBITDA.  Clarus and its Subsidiaries, on a consolidated
basis, measured quarterly, shall maintain Trailing Twelve Month EBITDA as
follows:
 
(i)           Until the GMP Closing, commencing on the Effective Date and
through December 31, 2010, not less than six million dollars ($6,000,000.00);
plus one million dollars ($1,000,000.00) per year, commencing on March 31, 2011
and on each March 31 thereafter.
 
(ii)           After the GMP Closing, not less than eight  million dollars
($8,000,000.00); plus one million dollars ($1,000,000.00) per year, commencing
on March 31, 2011 and on each March 31 thereafter
 
EBITDA shall be adjusted on a pro forma basis for future Permitted Acquisitions,
such adjustments to be subject to approval by Lender.  For purposes of
calculating Trailing Twelve Month EBITDA, the maximum amount of EBITDA  loss for
Clarus (on a stand alone basis) prior to the Effective Date shall be deemed to
be two hundred eight thousand three hundred thirty-three dollars and
thirty-three cents ($208,333.33) for each month before the Effective Date for
purposes of determining the applicable Trailing Twelve Month EBITDA calculation
(or two million five hundred thousand dollars ($2,500,000.00) for the entire
twelve (12) month period immediately prior to the Effective Date).
 
18

--------------------------------------------------------------------------------


 
b.           Tangible Net Worth.  Clarus and its Subsidiaries will maintain at
all times, on a consolidated basis, a tangible net worth, measured quarterly, as
follows:
 
(i)           If the GMP Closing occurs prior to June 30, 2010, then commencing
on June 30, 2010 and through March 31, 2011, not less than ninety percent (90%)
of actual tangible net worth on June 30, 2010, plus an increase of one million
dollars ($1,000,000.00) per year, commencing on March 31, 2011 and on each March
31 thereafter.
 
(ii)           If the GMP Closing occurs after June 30, 2010, commencing on the
last day of the quarterly period in which the GMP Closing occurs, and through
March 31, 2011, not less than ninety percent (90%) of actual tangible net worth
on such quarterly period end, plus an increase of one million dollars
($1,000,000.00) per year, commencing on March 31, 2011 and on each March 31
thereafter.
 
Tangible net worth means the excess of total assets over total liabilities,
excluding, however, from the determination of total assets all assets which
would be classified as intangible assets under generally accepted accounting
principles, including, without limitation, goodwill, licenses, patents,
trademarks, trade names, copyrights, and franchises.
 
c.           Asset Coverage.  Borrowers shall at all times maintain a positive
amount of Asset Coverage.  Asset Coverage shall be adjusted on a pro forma basis
for future Permitted Acquisitions, such adjustments to be subject to approval by
Lender.
 
Asset Coverage means seventy-five percent (75%) of the sum of the net book value
(as determined by Lender) of the accounts receivable, inventory and property,
plant and equipment, less Total Senior Net Liabilities of Clarus and its
Subsidiaries on a consolidated basis, as reflected on Clarus’ financial
statements.
 
Total Senior Net Liabilities means total liabilities minus cash on hand and cash
equivalents, marketable securities, Subordinated Debt and deferred tax
liabilities.
 
19

--------------------------------------------------------------------------------


 
5.15         Negative Pledge
 
Borrowers will not, and will not allow any Subsidiary to, create, incur, assume,
or suffer to exist any mortgage, deed of trust, pledge, lien, security interest,
hypothecation, assignment, deposit arrangement, or other preferential
arrangement, charge, or encumbrance (including, without limitation, any
conditional sale, other title retention agreement, or finance lease) of any
nature, upon or with respect to any of its domestic or foreign properties or
assets, now owned or hereafter acquired, or sign or file, under the Uniform
Commercial Code of any jurisdiction, a financing statement under which Borrowers
appears as debtor, or sign any security agreement authorizing any secured party
thereunder to file such financing statement, except (a) those contemplated by
this Loan Agreement; (b) liens arising in the ordinary course of business (such
as liens of carriers, warehousemen, mechanics, repairmen, and materialmen) and
other similar liens imposed by law for sums not yet due and payable or, if due
and payable, those being contested in good faith by appropriate proceedings and
for which appropriate reserves are maintained in accordance with Accounting
Standards; (c) easements, rights of way, restrictions, minor defects or
irregularities in title or other similar liens which alone or in the aggregate
do not interfere in any material way with the ordinary conduct of the business
of Borrowers; (d) liens for taxes and assessments not yet due and payable or, if
due and payable, those being contested in good faith by appropriate proceedings
and for which appropriate reserves are maintained in accordance with Accounting
Standards; (e) Permitted Liens set forth on Schedule 5.15 hereto; (f) liens
securing Debt not to exceed an aggregate outstanding amount of three million
dollars ($3,000,000.00), except as authorized by prior written consent of
Lender; (g) pledges or deposits in the ordinary course of business in connection
with workers’ compensation, employment and unemployment insurance and other
social security legislation, other than any lien imposed by ERISA; (h) deposits
to secure the performance of bids, trade contracts and leases (other than Debt),
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, or arising as a result of process payments under
government contracts to the extent required or imposed by applicable laws, all
to the extent incurred in the ordinary course of business; and (i) liens granted
by a Borrower in favor of a licensor under any intellectual property license
agreement entered into by such Borrower, as licensee, in the ordinary course of
such Borrower’s business; provided, that such liens do not encumber any property
other than the intellectual property licensed by such Borrower pursuant to the
applicable license agreement and the property manufactured or sold by such
Borrower utilizing such intellectual property.
 
Borrowers will not, and will not allow any Subsidiary to, enter into any
agreement with any third party (each a “Negative Pledge”) whereby any Borrower
or such Subsidiary is prohibited from creating, incurring, assuming or suffering
to exist any mortgage, deed of trust, pledge, lien, security interest,
hypothecation, assignment, deposit arrangement, or other preferential
arrangement, charge, or encumbrance (including, without limitation, any
conditional sale, other title retention agreement, or finance lease) of any
nature, upon or with respect to any of its properties or assets, now owned or
hereafter acquired, or from signing or filing, under the Uniform Commercial Code
of any jurisdiction, a financing statement under which Borrowers or any of its
Subsidiaries appear as debtor, or signing any security agreement authorizing any
secured party thereunder to file such financing statement, or enter into any
agreement with any third party whereby Borrowers’ or such Subsidiary’s rights to
do any of the foregoing are limited or restricted in any way, other than
standard and customary Negative Pledge provisions in property acquired with the
proceeds of any capital lease or purchase money financing that extend and apply
only to such acquired property.
 
5.16         Restriction on Debt
 
Borrowers will not, and will not allow any Subsidiary to, create, incur, assume,
or suffer to exist any Debt except as permitted by this Section 5.16.
 
20

--------------------------------------------------------------------------------


 
Permitted exceptions to this covenant are:  (a) the Loan; (b) Intercompany
Loans; (c) obligations under Interest Rate Management Transactions with Lender
or its affiliates; (d) Debt, not to exceed an aggregate outstanding principal
amount of three million dollars ($3,000,000.00), which amount includes Existing
Debt and debt authorized under Section 5.15(e) and (f) of this Loan Agreement;
(e) the Subordinated Debt; (f) any foreign currency or interest rate hedge in
the ordinary course of business; (g) contingent obligations of  (A) the
Borrowers in respect of Debt otherwise permitted hereunder of the Borrowers, and
(B) the Borrowers for customary and commercially reasonable indemnification
obligations incurred in good faith in connection with any Permitted Acquisitions
or otherwise in connection with contractual obligations entered into in the
ordinary course of business; and (h) obligations for deferred compensation
related to the GMP Merger paid or payable solely in stock.
 
5.17         Mergers, Consolidations, Acquisitions, Sale of Assets
 
None of the Borrowers shall wind up, liquidate, or dissolve itself, reorganize,
merge, or consolidate into, acquire, or convey, sell, assign, transfer, lease,
or otherwise dispose of (whether in one transaction or a series of transactions)
all or substantially all of its assets (whether now owned or hereafter acquired)
to any person or entity except in connection with Permitted Acquisitions.
 
Permitted Acquisitions means the GMP Merger and mergers, consolidations or
acquisitions meeting the following requirements:
 
a.           At the time of completion of the Permitted Acquisition, no Event of
Default which has not been waived or timely cured or event which, with the
passage of time or giving of notice or both, without cure, would constitute an
Event of Default, exists.
 
b.           Prior to closing of the Permitted Acquisition, Borrowers shall
present information concerning the business conducted by the potential Permitted
Acquisition to Lender and Lender shall respond to Borrowers as to whether or not
the potential Permitted Acquisition is deemed to be a Permitted Business within
five (5) Banking Business Days.
 
c.           Prior to the closing of the Permitted Acquisition, Borrowers shall
have provided Lender with a pro forma compliance certificate in the form
provided in Section 5.7 Financial Statements and Reports, showing that upon
completion of the Permitted Acquisition, Borrowers will be in compliance with
the financial covenants provided in Section 5.14 Financial Covenants.  The
method and information used in the calculation of the financial covenants for
the pro forma compliance certificate shall be acceptable to Lender.
 
d.           If the Permitted Acquisition is a merger or a consolidation, either
(i) one of the Borrowers will be the surviving entity, or (ii) the acquiring
company will become a wholly-owned Subsidiary of one of the Borrowers.
 
e.           If the Permitted Acquisition is an acquisition of ownership
interests in a company, the acquired company will be a wholly owned subsidiary
of one of the Borrowers.
 
21

--------------------------------------------------------------------------------


 
f.           If the Permitted Acquisition is an acquisition of ownership
interests in a company or is a merger where a Borrower is not the surviving
company and the company is not a foreign Subsidiary, within fifteen (15) days of
completion of the Permitted Acquisition, Borrowers and the company which is the
subject of the Permitted Acquisition will execute and deliver a Substitute
Promissory Note and the company which is the subject of the Permitted
Acquisition shall execute an Assumption Agreement.  Borrowers hereby consent and
agree to the addition of any such acquired company as an additional Borrower
hereunder through the execution of the Assumption Agreement.
 
5.18        Change in Control
 
a.           No Change of Control of Clarus shall occur.
 
Change of Control means (i) the acquisition by any “person” or “group” (as such
terms are used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934, as amended) of beneficial ownership (within the meaning of Rule 13d-3
promulgated under such Act) of forty  percent (40%) or more of the outstanding
common stock of Clarus, other than a “person” or “group” that includes Warren B.
Kanders; or (ii)  during any 24-month period individuals who at the beginning of
such period constituted the Board of Directors of Clarus (together with any new
directors whose election by the Board of Directors or whose nomination for
election by the shareholders of Clarus was approved by a vote of a majority of
the directors who either were directors at the beginning of such period or whose
election or nomination was previously so approved) ceasing for any reason to
constitute a majority of the Board of Directors of Clarus.
 
b.           Clarus shall own, either directly or indirectly, all of the equity
interests of each of the other Borrowers.
 
5.19        Loans and Distributions
 
Upon the occurrence of an Event of Default which has not been waived or timely
cured or an event which with the passage of time or giving of notice or both,
without waiver or timely cure, would constitute an Event of Default, Clarus
shall not (i) declare or pay any dividends, (ii) purchase, redeem, retire or
otherwise acquire for value any of its capital stock or equity interests now or
hereafter outstanding, (iii) make any distribution of assets to its
stockholders, investors, or equity holders, whether in cash, assets, or in
obligations of Borrowers, (iv) allocate or otherwise set apart any sum for the
payment of any dividend or distribution on, or for the purchase, redemption, or
retirement of any shares of its capital stock or equity interests, or (v) make
any other distribution by reduction of capital or otherwise in respect of any
shares of its capital stock or equity interests.
 
Borrowers shall not make any loans or pay any advances of any nature whatsoever
to any person or entity, except advances in the ordinary course of business to
vendors, suppliers, and contractors and Intercompany Loans.  Borrowers shall
notify Lender in writing within ten (10) days after amending or creating a new
Intercompany Loan, which amendment or new Intercompany Loan agreement shall be
substantially in the form of Exhibit C.
 
22

--------------------------------------------------------------------------------


 
5.20        GMP Merger
 
The GMP Merger shall be completed within ninety (90) days of the Effective
Date.  Upon the GMP Closing, the lien upon all assets of GMP held by Wells Fargo
Bank shall be released.
 
5.21        Subordinated Debt
 
Upon execution of each promissory note constituting Subordinated Debt, Borrowers
and the payee on the promissory note shall simultaneously execute a
subordination agreement in substantially the form of Exhibit H hereto.  The
original Subordination Agreements shall be promptly delivered to Lender.
 
6. 
Default

 
6.1          Events of Default
 
Time is of the essence of this Loan Agreement.  The occurrence of any of the
following events shall constitute a default under this Loan Agreement and under
the Loan Documents and shall be termed an “Event of Default”:
 
a.           Borrowers fail in the payment or performance of any obligation,
covenant, agreement, or liability created by any of the Loan Documents.
 
b.           Any representation, warranty, or financial statement made by or on
behalf of Borrowers in any of the Loan Documents, or any document contemplated
by the Loan Documents, is materially false or materially misleading.
 
c.           Default occurs or Borrowers fail to comply with any term in any of
the Loan Documents.
 
d.           Any indebtedness of Borrowers or Subsidiaries in an aggregate
amount in excess of seven hundred thousand dollars ($700,000.00) under any note,
indenture or any other debt instrument is accelerated, excluding this Loan.
 
e.           Default or an event which, with the passage of time or the giving
of notice or both, would constitute a default, by Borrowers or Subsidiaries,
having an aggregate liability to the Borrowers in excess of seven hundred
thousand dollars ($700,000.00), occurs on any note, indenture, contract,
agreement or any other debt instrument.
 
f.           Borrowers are dissolved or substantially cease business operations.
 
g.           A receiver, trustee, or custodian is appointed for any part of
Borrowers’ property, or any part of Borrowers’ property is assigned for the
benefit of creditors.
 
h.           Any proceeding is commenced or petition filed under any bankruptcy
or insolvency law by or against Borrowers.
 
23

--------------------------------------------------------------------------------


 
i.           Any judgment or regulatory fine is entered against Borrowers which
may materially affect Borrowers.
 
j.           Borrowers become insolvent or fail to pay their debts as they
mature.
 
k.           Default occurs or Borrowers fail to comply with any term in any
Interest Rate Management Transaction.
 
l.           Failure to close the GMP Merger in the time provided in Section
5.20 GMP Merger.
 
6.2          Cure Periods
 
Borrowers shall not be entitled to any notice of an Event of Default.  Borrowers
shall not have any right to cure any Event of Default under Section 6.1(a), (f),
(g), (h), (i), (j), or (k).  For any other Event of Default, Borrowers may cure
such default within ten (10) Banking Business Days of the occurrence of the
default, or if it is commercially unreasonable to cure such default within ten
(10) Banking Business Days and with Lender's consent, within such longer period
of time as is reasonably necessary to accomplish the cure, provided (i)
Borrowers promptly commence such cure, (ii) such cure period does not exceed
ninety (90) days under any circumstances, and (iii) Borrowers shall pay to
Lender all of Lender’s reasonable costs to confirm that the Event of Default has
been cured.  If an Event of Default is cured, provided Borrowers immediately pay
all of Lender’s reasonable enforcement costs, including attorneys’ fees,
incurred through the date Lender received notice of the cure, Lender shall cease
its enforcement actions and remedies, including any acceleration remedy provided
herein or elsewhere in the Loan Documents, and the parties shall proceed under
the Loan Documents as if no default has occurred. Notwithstanding Lender’s
obligation to terminate its remedies upon a cure as set forth above, Lender
shall have no obligation to suspend or delay its enforcement of its rights and
remedies under the Loan Documents and at law during any applicable cure period
after the expiration of the initial ten (10) Banking Business Days.  In no event
shall Borrowers have the right to cure Events of Default more than three (3)
times during the term of this Agreement.
 
An Event of Default shall not exist during any cure period.  If the cure period
expires without Borrowers having cured the Event of Default and the Event of
Default is not waived, the Event of Default shall be deemed to have occurred as
of the date the event or omission giving rise to the Event of Default first
occurred.  Furthermore, if during the cure period any proceeding is commenced or
petition filed under any bankruptcy or insolvency law by or against Borrowers,
the cure period shall terminate upon such commencement or filing and the Event
of Default shall be deemed to have occurred as of the date the event or omission
giving rise to the Event of Default first occurred.
 
6.3          No Waiver of Event of Default
 
No course of dealing or delay or failure to assert any Event of Default shall
constitute a waiver of that Event of Default or of any prior or subsequent Event
of Default.
 
24

--------------------------------------------------------------------------------


 
7. 
Remedies

 
7.1           Remedies upon Event of Default
 
Upon the occurrence of an Event of Default, and at any time thereafter, all or
any portion of the obligations due or to become due from Borrowers to Lender,
whether arising under this Loan Agreement, the Promissory Note, or otherwise, at
the option of Lender and without notice to Borrowers of the exercise of such
option, shall accelerate and become at once due and payable in full, and Lender
shall have all rights and remedies created by or arising from the Loan
Documents, and all other rights and remedies existing at law, in equity, or by
statute.
 
Additionally, Lender shall have the right, immediately and without prior notice
or demand, to set off against Borrowers’ obligations to Lender, whether or not
due, all money and other amounts owed by Lender in any capacity to Borrowers,
including, without limitation, checking accounts, savings accounts, and other
depository accounts, and Lender shall be deemed to have exercised such right of
setoff and to have made a charge against any such money or amounts immediately
upon occurrence of an Event of Default, even though such charge is entered on
Lender’s books subsequently thereto.
 
7.2           Rights and Remedies Cumulative
 
The rights and remedies herein conferred are cumulative and not exclusive of any
other rights or remedies and shall be in addition to every other right, power,
and remedy that Lender may have, whether specifically granted herein or
hereafter existing at law, in equity, or by statute.  Any and all such rights
and remedies may be exercised from time to time and as often and in such order
as Lender may deem expedient.
 
7.3           No Waiver of Rights
 
No delay or omission in the exercise or pursuance by Lender of any right, power,
or remedy shall impair any such right, power, or remedy or shall be construed to
be a waiver thereof.
 
8. 
General Provisions

 
8.1           Governing Agreement
 
In the event of conflict or inconsistency between this Loan Agreement and the
other Loan Documents, excluding the Promissory Note and any Interest Rate
Management Transactions, the terms, provisions and intent of this Loan Agreement
shall govern.
 
8.2           Borrowers’ Obligations Cumulative
 
Every obligation, covenant, condition, provision, warranty, agreement,
liability, and undertaking of Borrowers contained in the Loan Documents shall be
deemed cumulative and not in derogation or substitution of any of the other
obligations, covenants, conditions, provisions, warranties, agreements,
liabilities, or undertakings of Borrowers contained herein or therein.
 
25

--------------------------------------------------------------------------------


 
8.3           Co-Borrowers
 
All obligations of Borrowers under this Loan Agreement and  the Loan Documents
shall be joint and several.  Each reference to Borrowers in the Loan Documents
shall be deemed to refer to each Borrower individually and collectively and each
obligation to be performed by Borrowers hereunder shall be performed by each
Borrower.
 
Each of the Borrowers hereby irrevocably appoints the other as its agent and
attorney-in-fact for all purposes related to the Loan Documents, including,
without limitation, making requests for advances, giving and receiving of
notices and other communications, and the making of all certifications and
reports required pursuant to the Loan Documents.  The action of any of the
Borrowers with respect to any advance and the requests, notices, reports and
other materials submitted by any of the Borrowers shall bind each of the
Borrowers.
 
Lender shall have no responsibility to inquire into the apportionment,
allocation or disposition of any advances.
 
Each of the Borrowers hereby agrees to indemnify Lender and to hold Lender
harmless, pursuant to Section 8.12 Indemnification, from and against any and all
liabilities and damages (including contract, tort and equitable claims) which
may be awarded against Lender, and for all reasonable attorneys fees, legal
expenses and other expenses incurred in defending such claims, arising from or
related in any manner to the joint nature of the borrowings hereunder or the
status of Borrowers as co-borrowers.
 
Each of the Borrowers represents and warrants that each of the Borrowers is
engaged in operations that require financing on such a joint basis with each
other and that each of the Borrowers will derive benefit, directly or
indirectly, from the advances made under the Loan Agreement.
 
Each of the Borrowers shall be a direct, primary and independent obligor and
shall not be a guarantor, accommodation party or other person secondarily liable
for the Loan, on the Promissory Note, or under any of the Loan Documents.
 
8.4           Payment of Expenses and Attorney’s Fees
 
Borrowers shall pay all reasonable expenses of Lender relating to the
negotiation, drafting of documents, documentation of the Loan, and
administration and supervision of the Loan, including, without limitation, title
insurance, recording fees, filing fees, and reasonable attorneys fees and legal
expenses, whether incurred in making the Loan, in future amendments or
modifications to the Loan Documents, or in ongoing administration and
supervision of the Loan.
 
Upon occurrence of an Event of Default which has not been waived or timely
cured, Borrowers agree to pay appraisal fees, environmental inspection fees and
field examination expenses upon request of Lender, and all costs and expenses,
including reasonable attorney fees and legal expenses, incurred by Lender in
enforcing, or exercising any remedies under, the Loan Documents, and any other
rights and remedies.
 
26

--------------------------------------------------------------------------------


 
Borrowers agree to pay all expenses, including reasonable attorney fees and
legal expenses, incurred by Lender in any bankruptcy proceedings of any type
involving Borrowers, the Loan Documents, including, without limitation, expenses
incurred in modifying or lifting the automatic stay, determining adequate
protection, use of cash collateral or relating to any plan of reorganization.
 
8.5           Right to Perform for Borrowers
 
During the existence of an Event of Default, Lender may, in its sole discretion
and without any duty to do so, elect to discharge taxes, tax liens, security
interests, or any other encumbrance upon any property or asset of Borrowers, to
pay any filing, recording, or other charges payable by Borrowers, or to perform
any other obligation of Borrowers under this Loan Agreement.
 
8.6           Assignability
 
Borrowers may not assign or transfer any of the Loan Documents and any such
purported assignment or transfer is void.
 
Lender may assign or transfer any of the Loan Documents.  Funding of this Loan
may be provided by an affiliate of Lender.
 
8.7           Third Party Beneficiaries
 
The Loan Documents are made for the sole and exclusive benefit of Borrowers and
Lender and are not intended to benefit any other third party.  No third party
may claim any right or benefit or seek to enforce any term or provision of the
Loan Documents.
 
8.8           Governing Law
 
The Loan Documents shall be governed by and construed in accordance with the
laws of the State of Utah, except to the extent that any such document expressly
provides otherwise.
 
8.9           Severability of Invalid Provisions
 
Any provision of this Loan Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction only, be ineffective only to the
extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof or thereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
8.10         Interpretation of Loan Agreement
 
The article and section headings in this Loan Agreement are inserted for
convenience only and shall not be considered part of the Loan Agreement nor be
used in its interpretation.
 
All references in this Loan Agreement to the singular shall be deemed to include
the plural when the context so requires, and vice versa.  References in the
collective or conjunctive shall also include the disjunctive unless the context
otherwise clearly requires a different interpretation.
 
27

--------------------------------------------------------------------------------


 
8.11         Survival and Binding Effect of Representations, Warranties, and
Covenants
 
All agreements, representations, warranties, and covenants made herein by
Borrowers shall survive the execution and delivery of this Loan Agreement and
shall continue in effect so long as any obligation to Lender contemplated by
this Loan Agreement is outstanding and unpaid, notwithstanding any termination
of this Loan Agreement.  All agreements, representations, warranties, and
covenants made herein by Borrowers shall survive any bankruptcy proceedings
involving Borrowers.  All agreements, representations, warranties, and covenants
in this Loan Agreement shall bind the party making the same, its successors and,
in Lender’s case, assigns, and all rights and remedies in this Loan Agreement
shall inure to the benefit of and be enforceable by each party for whom made,
their respective successors and, in Lender’s case, assigns.
 
8.12         Indemnification
 
Borrowers hereby agree to indemnify Lender for all liabilities and damages
(including contract, tort and equitable claims) which may be awarded against
Lender, and for all reasonable attorneys fees, legal expenses and other expenses
incurred in defending such claims, arising from or relating in any manner to the
negotiation, execution or performance by Lender of the Loan Documents (including
all reasonable attorneys fees, legal expenses and other expenses incurred in
defending any such claims brought by Borrowers if Borrowers do not prevail in
such actions), excluding only claims based upon breach or default by Lender or
gross negligence or willful misconduct of Lender.  Lender shall have sole and
complete control of the defense of any such claims and is hereby given authority
to settle or otherwise compromise any such claims as Lender in good faith
determines shall be in its best interests.
 
8.13         Environmental Indemnification
 
Borrowers shall indemnify Lender for any and all claims and liabilities, and for
damages which may be awarded or incurred by Lender, and for all reasonable
attorney fees, legal expenses, and other out-of-pocket expenses arising from or
related in any manner, directly or indirectly, to (i) Hazardous Materials
located on, in, or under the Real Property; (ii) any Environmental Condition on,
in, or under the Real Property; (iii) any material violation of or non
compliance with any Environmental Health and Safety Law; (iv) any material
breach or violation of Section 4.11 Environmental Representations and Warranties
and/or Section 5.13 Environmental Covenants; and/or (v) any activity or
omission, whether occurring on or off the Real Property, whether prior to or
during the term of the loans secured hereby, and whether by Borrowers or any
other person or entity, relating to Hazardous Materials or an Environmental
Condition.  The indemnification obligations of Borrowers under this Section
shall survive any reconveyance, release, or foreclosure of the Real Property,
any transfer in lieu of foreclosure, and satisfaction of the obligations secured
hereby.
 
Lender shall have the sole and complete control of the defense of any such
claims.  Lender is hereby authorized to settle or otherwise compromise any such
claims as Lender in good faith determines shall be in its best interests.
 
28

--------------------------------------------------------------------------------



8.14        Interest on Expenses and Indemnification, Order of Application
 
All expenses, out-of-pocket costs, attorneys fees and legal expenses, amounts
advanced in performance of obligations of Borrowers, and indemnification amounts
owing by Borrowers to Lender under or pursuant to this Loan Agreement and/or the
Promissory Note shall be due and payable upon demand.  If not paid upon demand,
all such obligations shall bear interest at the default rate provided in the
Promissory Note from the date of disbursement until paid to Lender, both before
and after judgment.  Lender is authorized to disburse funds under the Promissory
Note for payment of all such obligations.
 
All payments and recoveries shall be applied to payment of the foregoing
obligations, the Promissory Note, and all other amounts owing to Lender by
Borrowers in such order and priority as determined by Lender.  Unless provided
otherwise in the Promissory Note, payments on the Promissory Note shall be
applied first to accrued interest and the remainder, if any, to principal.
 
8.15        Limitation of Consequential Damages
 
Lender and its officers, directors, employees, representatives, agents, and
attorneys, shall not be liable to Borrowers for consequential damages arising
from or relating to any breach of contract, tort, or other wrong in connection
with the negotiation, documentation, administration or collection of the Loan.
 
8.16        Waiver and Release of Claims
 
Borrowers (i) represent that they have no defenses to or setoffs against any
indebtedness or other obligations owing to Lender or its affiliates (the
“Obligations”), nor claims against Lender or its affiliates for any matter
whatsoever, related or unrelated to the Obligations, and (ii) release Lender and
its affiliates from all claims, causes of action, and costs, in law or equity,
existing as of the date of this Loan Agreement, which Borrowers have or may have
by reason of any matter of any conceivable kind or character whatsoever, related
or unrelated to the Obligations, including the subject matter of this Loan
Agreement, excluding recordation of lien releases and delivery of collateral
under the Prior Zions Loan.  This provision shall not apply to claims for
performance of express contractual obligations owing to Borrowers by Lender or
its affiliates.
 
8.17        Revival Clause
 
If the incurring of any debt by Borrowers or the payment of any money or
transfer of property to Lender by or on behalf of Borrowers should for any
reason subsequently be determined to be “voidable” or “avoidable” in whole or in
part within the meaning of any state or federal law (collectively “voidable
transfers”), including, without limitation, fraudulent conveyances or
preferential transfers under the United States Bankruptcy Code or any other
federal or state law, and Lender is required to repay or restore any voidable
transfers or the amount or any portion thereof, or upon the advice of Lender’s
counsel is advised to do so, then, as to any such amount or property repaid or
restored, including all reasonable costs, expenses, and attorneys fees of Lender
related thereto, the liability of Borrowers shall automatically be revived,
reinstated and restored and shall exist as though the voidable transfers had
never been made.

 
29

--------------------------------------------------------------------------------

 
 
8.18        Dispute Resolution, Jury Trial Waiver, Class Action Waiver and
Arbitration
 
This section contains a jury waiver, arbitration clause, and a class action
waiver.  READ IT CAREFULLY.
 
a.           Jury Trial Waiver and Class Action Waiver.  As permitted by
applicable law, each party waives their respective rights to a trial before a
jury in connection with any Dispute (as “Dispute” is hereinafter defined), and
Disputes shall be resolved by a judge sitting without a jury.  If a court
determines that this provision is not enforceable for any reason and at any time
prior to trial of the Dispute, but not later than 30 days after entry of the
order determining this provision is unenforceable, any party shall be entitled
to move the court for an order compelling arbitration and staying or dismissing
such litigation pending arbitration (“Arbitration Order”).  If permitted by
applicable law, each party also waives the right to litigate in court or an
arbitration proceeding any Dispute as a class action, either as a member of a
class or as a representative, or to act as a private attorney general.
 
b.           Arbitration.  If a claim, dispute, or controversy arises between us
with respect to this Agreement, related agreements, or any other agreement or
business relationship between any of us whether or not related to the subject
matter of this Agreement (all of the foregoing, a “Dispute”), and only if a jury
trial waiver is not permitted by applicable law or ruling by a court, any of us
may require that the Dispute be resolved by binding arbitration before a single
arbitrator at the request of any party.  By agreeing to arbitrate a Dispute,
each party gives up any right that party may have to a jury trial, as well as
other rights that party would have in court that are not available or are more
limited in arbitration, such as the rights to discovery and to appeal.
 
Arbitration shall be commenced by filing a petition with, and in accordance with
the applicable arbitration rules of, JAMS or National Arbitration Forum
(“Administrator”) as selected by the initiating party.  If the parties agree,
arbitration may be commenced by appointment of a licensed attorney who is
selected by the parties and who agrees to conduct the arbitration without an
Administrator.  Disputes include matters (i) relating to a deposit account,
application for or denial of credit, enforcement of any of the obligations we
have to each other, compliance with applicable laws and/or regulations,
performance or services provided under any agreement by any party, (ii) based on
or arising from an alleged tort, or (iii) involving either of our employees,
agents, affiliates, or assigns of a party.  However, Disputes do not include the
validity, enforceability, meaning, or scope of this arbitration provision and
such matters may be determined only by a court.  If a third party is a party to
a Dispute, we each will consent to including the third party in the arbitration
proceeding for resolving the Dispute with the third party.  Venue for the
arbitration proceeding shall be at a location determined by mutual agreement of
the parties or, if no agreement, in the city and state where lender or bank is
headquartered.

 
30

--------------------------------------------------------------------------------

 

After entry of an Arbitration Order, the non-moving party shall commence
arbitration.  The moving party shall, at its discretion, also be entitled to
commence arbitration but is under no obligation to do so, and the moving party
shall not in any way be adversely prejudiced by electing not to commence
arbitration.  The arbitrator: (i) will hear and rule on appropriate dispositive
motions for judgment on the pleadings, for failure to state a claim, or for full
or partial summary judgment; (ii) will render a decision and any award applying
applicable law; (iii) will give effect to any limitations period in determining
any Dispute or defense; (iv) shall enforce the doctrines of compulsory
counterclaim, res judicata, and collateral estoppel, if applicable; (v) with
regard to motions and the arbitration hearing, shall apply rules of evidence
governing civil cases; and (vi) will apply the law of the state specified in the
agreement giving rise to the Dispute.  Filing of a petition for arbitration
shall not prevent any party from (i) seeking and obtaining from a court of
competent jurisdiction (notwithstanding ongoing arbitration) provisional or
ancillary remedies including but not limited to injunctive relief, property
preservation orders, foreclosure, eviction, attachment, replevin, garnishment,
and/or the appointment of a receiver, (ii) pursuing non-judicial foreclosure, or
(iii) availing itself of any self-help remedies such as setoff and
repossession.  The exercise of such rights shall not constitute a waiver of the
right to submit any Dispute to arbitration.
 
Judgment upon an arbitration award may be entered in any court having
jurisdiction except that, if the arbitration award exceeds four million dollars
($4,000,000.00), any party shall be entitled to a de novo appeal of the award
before a panel of three arbitrators.  To allow for such appeal, if the award
(including Administrator, arbitrator, and attorney’s fees and costs) exceeds
four million dollars ($4,000,000.00), the arbitrator will issue a written,
reasoned decision supporting the award, including a statement of authority and
its application to the Dispute.  A request for de novo appeal must be filed with
the arbitrator within 30 days following the date of the arbitration award; if
such a request is not made within that time period, the arbitration decision
shall become final and binding.  On appeal, the arbitrators shall review the
award de novo, meaning that they shall reach their own findings of fact and
conclusions of law rather than deferring in any manner to the original
arbitrator.  Appeal of an arbitration award shall be pursuant to the rules of
the Administrator or, if the Administrator has no such rules, then the JAMS
arbitration appellate rules shall apply.
 
Arbitration under this provision concerns a transaction involving interstate
commerce and shall be governed by the Federal Arbitration Act, 9 U.S.C. § 1 et
seq.  This arbitration provision shall survive any termination, amendment, or
expiration of this Agreement.  If the terms of this provision vary from the
Administrator’s rules, this arbitration provision shall control.
 
c.           Reliance.  Each party (i) certifies that no one has represented to
such party that the other party would not seek to enforce jury and class action
waivers in the event of suit, and (ii) acknowledges that it and the other party
have been induced to enter into this Agreement by, among other things, the
mutual waivers, agreements, and certifications in this section.

 
31

--------------------------------------------------------------------------------

 
 
 
8.19
Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah Courts

 
Borrowers acknowledge that by execution and delivery of the Loan Documents
Borrowers have transacted business in the State of Utah and Borrowers
voluntarily submit to, consent to, and waive any defense to the jurisdiction of
courts located in the State of Utah as to all matters relating to or arising
from the Loan Documents and/or the transactions contemplated thereby.  EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER AND EXCEPT AS PROVIDED IN THE ARBITRATION
PROVISIONS ABOVE, THE STATE AND FEDERAL COURTS LOCATED IN THE STATE OF UTAH
SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION OF ANY AND ALL CLAIMS, DISPUTES, AND
CONTROVERSIES, ARISING UNDER OR RELATING TO THE LOAN DOCUMENTS AND/OR THE
TRANSACTIONS CONTEMPLATED THEREBY. NO LAWSUIT, PROCEEDING, OR ANY OTHER ACTION
RELATING TO OR ARISING UNDER THE LOAN DOCUMENTS AND/OR THE TRANSACTIONS
CONTEMPLATED THEREBY MAY BE COMMENCED OR PROSECUTED IN ANY OTHER FORUM EXCEPT AS
EXPRESSLY AGREED IN WRITING BY LENDER.
 
8.20        Joint and Several Liability
 
Borrowers shall each be jointly and severally liable for all obligations and
liabilities arising under the Loan Documents.
 
8.21        Notices
 
All notices or demands by any party to this Loan Agreement (excluding notices
concerning any Interest Rate Management Transaction) shall, except as otherwise
provided herein, be in writing and may be sent by certified mail, return receipt
requested.  Notices so mailed shall be deemed received when deposited in a
United States post office box, postage prepaid, properly addressed to Borrowers
or Lender at the mailing addresses stated herein or to such other addresses as
Borrowers or Lender may from time to time specify in writing.  Any notice so
addressed and otherwise delivered shall be deemed to be given when actually
received by the addressee.
 
Mailing addresses:


Lender:


Zions First National Bank
Corporate Banking Group
One South Main, Suite 200
Salt Lake City, Utah  84111
Attention:  Michael R. Brough
    Senior Vice President


With a copy to:


John A. Beckstead
Holland & Hart LLP
222 South Main Street, Suite 2200
Salt Lake City, Utah 84101

 
32

--------------------------------------------------------------------------------

 


With respect to all Borrowers:


c/o Clarus Corporation
2084 East 3900 South
Salt Lake City, Utah 84124
Attention:  Executive Chairman and Chief Executive Officer


With a copy to:


Kane Kessler, P.C.
1350 Avenue of the Americas, 26th Floor
New York, New York 10019
Attention: Robert L. Lawrence, Esq.


8.22        Duplicate Originals; Counterpart Execution
 
Two or more duplicate originals of the Loan Documents may be signed by the
parties, each duplicate of which shall be an original but all of which together
shall constitute one and the same instrument.  Any Loan Document may be executed
in several counterparts, without the requirement that all parties sign each
counterpart.  Each of such counterparts shall be an original, but all
counterparts together shall constitute one and the same instrument.
 
8.23        Disclosure of Financial and Other Information
 
Borrowers hereby consent to Lender disclosing to any other lender who may
participate in the Loan any and all information, knowledge, reports, and
records, including, without limitation, financial statements, relating in any
manner whatsoever to the Loan and Borrowers.
 
8.24        Integrated Agreement and Subsequent Amendment
 
The Loan Documents constitute the entire agreement between Lender and Borrowers
and may not be altered or amended except by written agreement signed by Lender
and Borrowers.  PURSUANT TO UTAH CODE SECTION 25-5-4, BORROWERS ARE NOTIFIED
THAT THESE AGREEMENTS ARE A FINAL EXPRESSION OF THE AGREEMENT BETWEEN LENDER AND
BORROWERS AND THESE AGREEMENTS MAY NOT BE CONTRADICTED BY EVIDENCE OF ANY
ALLEGED ORAL AGREEMENT.
 
All prior and contemporaneous agreements, arrangements  and understandings
between the parties hereto as to the subject matter hereof are, except as
otherwise expressly provided herein, rescinded.
 
[Signatures appear on following page.]

 
33

--------------------------------------------------------------------------------

 

Effective Date: May 28, 2010



 
Lender:
     
Zions First National Bank
       
By:
/s/ Michael R. Brough
   
 Michael R. Brough
   
 Senior Vice President
     
Borrowers:
     
Black Diamond Equipment, Ltd.
       
By:
/s/ Peter Metcalf
 
Name:
 Peter Metcalf
 
Title:
 Chief Executive Officer and President
     
Black Diamond Retail, Inc.
     
By:
/s/ Peter Metcalf
 
Name:
 Peter Metcalf
 
Title:
 Chief Executive Officer and President
     
Clarus Corporation
     
By:
/s/ Peter Metcalf
 
Name: 
 Peter Metcalf
 
Title:
 Chief Executive Officer and President
     
Everest/Sapphire Acquisition, LLC
     
By:
/s/ Peter Metcalf
 
Name:
 Peter Metcalf
 
Title:
 President


 
34

--------------------------------------------------------------------------------

 

EXHIBIT A


Promissory Note

 
35

--------------------------------------------------------------------------------

 

EXHIBIT B


Existing Debt


BD Existing Debt
 
The aggregate principal amount of Debt outstanding under the following
agreements with BDEL at April 30, 2010 is approximately $1,292,286.
 
Agreement for Sale and Purchase of Trademark and Related Actions dated June 30,
2009, by and between BDEL as purchaser and GPG Enterprises as seller for nine
hundred thousand dollars ($900,000.00), as amended July 8, 2009.
 
Master Finance Lease No. 0008878 between BDEL as lessee and Zions Credit
Corporation as lessor dated December 18, 2003, Schedule No. 0008878005 dated
October 1, 2007.
 
Master Finance Lease No. 0008878 between BDEL as lessee and Zions Credit
Corporation as lessor dated December 18, 2003, Schedule No. 0008878006 dated
October 1, 2007.
 
Master Finance Lease No. 0008878 between BDEL as lessee and Zions Credit
Corporation as lessor dated December 18, 2003, Schedule No. 0008878007 dated
October 1, 2007.
 
Master Finance Lease No. 0008878 between BDEL as lessee and Zions Credit
Corporation as lessor dated December 18, 2003, Schedule No. 0008878008 dated
December 27, 2007.
 
Master Finance Lease No. 0008878 between BDEL as lessee and Zions Credit
Corporation as lessor dated December 18, 2003, Schedule No. 0008878009 dated
December 27, 2007.
 
Master Lease Agreement between BDEL as lessee and US Bancorp as lessor dated
March 9, 2009, Schedule No. 992592-001-0018585-001 dated March 9, 2009.
 
Master Lease Agreement No. 252193 between BDEL as lessee and Wells Fargo as
lessor dated January 30, 2009, Supplement No. 0252193-400 dated April 3, 2009.
 
Guaranty by BDEL in favor of Polartec, LLC, dated January 23, 2009.

 
36

--------------------------------------------------------------------------------

 

GMP Existing Debt
 
The aggregate principal amount of Debt outstanding under the following
agreements with GMP at April 30, 2010 is approximately $40,000.
 
Lease Agreement between Gregory Mountain Products and US Bancorp Business
Equipment Finance for Xerox copiers, dated March 20, 2008.
 
Lease Agreement between Gregory Mountain Products and Pitney Bowes, dated April
16, 2008.
 
Lease Agreement between Gregory Mountain Products and US Bancorp Business
Equipment Finance for Xerox copiers, dated September 25, 2008.

 
37

--------------------------------------------------------------------------------

 

EXHIBIT C


Form of Intercompany Loans

 
38

--------------------------------------------------------------------------------

 

EXHIBIT D


BD Merger Agreement

 
39

--------------------------------------------------------------------------------

 

EXHIBIT E


GMP Merger Agreement

 
40

--------------------------------------------------------------------------------

 

EXHIBIT F


Assumption Agreement

 
41

--------------------------------------------------------------------------------

 

EXHIBIT G


Financial Projections

 
42

--------------------------------------------------------------------------------

 

EXHIBIT H


Subordination Agreement


 
43

--------------------------------------------------------------------------------

 

COMPANY SCHEDULES TO CREDIT AGREEMENT

 
The following Schedules constitute an integral part of the representations and
warranties of Borrowers, which take into effect the consummation of the GMP
Closing and the execution by GMP of the Substitute Promissory Note.

 
Other than with respect to the Lender, and its successors, participants and/or
assigns, no reference in these Schedules to any agreement or document shall be
construed as an admission or indication to a third party other than the Lender,
its successors, participants and/or assigns that such agreement or document is
enforceable or currently in effect or that there are any obligations remaining
to be performed or any rights that may be exercised under such agreement or
document.  Other than with respect to the Lender, and its successors,
participants and/or assigns, no disclosure in these Schedules relating to any
possible breach or violation of any agreement, law or regulation shall be
construed as an admission or indication to a third party other than the Lender,
its successors, participants and/or assigns that any such breach or violation
exists or has actually occurred

 
44

--------------------------------------------------------------------------------

 

SCHEDULE 4.5
 
ACCURACY OF FINANCIAL STATEMENTS

 
BDEL entered into an interest rate swap agreement in 2005 that is not reflected
in the financial statements for fiscal year ended June 30, 2008

 
45

--------------------------------------------------------------------------------

 

SCHEDULE 4.6
 
NO PENDING OR THREATENED LITIGATION
 
BD
 
Diamond Baseball Company, Inc. d/b/a Diamond Sports Co., Inc. filed an
opposition concerning BDEL’s United States Trademark Application No. 78/609,001,
based on intent to use, for the mark BLACK DIAMOND. Depending on the resolution,
this could affect the Company’s rights with respect to the use of the BLACK
DIAMOND mark in connection with apparel.
 
GMP
 
In 2002, Sanriya Crafts Manufactory Co., Ltd., a/k/a Heshan Sanriya (“Sanriya”),
a third party unrelated to GMP or its predecessor, began seeking registration of
the GREGORY & design mark in multiple classes of goods and services in
China.  Sanriya filed a total of at least 36 such trademark applications before
GMP’s predecessor could file its own trademark applications.  Some of the
Sanriya applications have matured to registration. GMP has filed trademark
opposition proceedings in China seeking to prevent registration of all of
Sanriya’s still-pending trademark applications as well as several
potentially-related applications owned by other third parties that may or may
not be related to Sanriya, and may also oppose registration of all other
GREGORY-formative trademark applications regardless of ownership.  It is
possible that GMP would have to petition to cancel those Sanriya trademark
registrations which have issued.  GMP’s predecessor brought a trademark
opposition proceeding in China seeking to prevent registration of Sanriya’s
application for the mark GREGORY & design in International Class 18, the class
that includes backpacks, GMP’s primary product.  This opposition was denied at
the initial level by the Chinese Trademark Office.  GMP appealed this decision
to the Chinese Trademark Appeal Board (“TRAB”).  In September, 2009, the TRAB
denied GMP’s appeal.  GMP is currently further appealing the TRAB decision to a
Chinese court.  If GMP is ultimately unsuccessful in the dispute, it is possible
Sanriya could seek injunctive relief to prevent GMP from manufacturing its
products in China.

 
46

--------------------------------------------------------------------------------

 

SCHEDULE 4.10
 
COMPLIANCE WITH ALL OTHER APPLICABLE LAW
 
BD


See Schedule 4.6.


GMP
 
See Schedule 4.6.

 
47

--------------------------------------------------------------------------------

 

SCHEDULE 4.11
 
ENVIRONMENTAL REPRESENTATIONS AND WARRANTIES


BD
 
Asbestos existed in the underlayment of certain shake roofing on the Black
Diamond campus and may still exist in certain other underlayments.  This roofing
predated BDEL’s purchase of the real estate.  Roofs on two of the outbuildings
at the front of the campus have been replaced since BDEL purchased the property,
and the asbestos underlayment was removed using standard abatement procedures
during those roof replacements.

 
48

--------------------------------------------------------------------------------

 

SCHEDULE 4.12
 
OPERATION OF BUSINESS


BD


See Schedule 4.6.


GMP
 
See Schedule 4.6.


 
49

--------------------------------------------------------------------------------

 

SCHEDULE 5.5
 
PRIOR CONSENTS FOR AMENDMENT OR CHANGE

 
Clarus intends to amend its Organizational Documents to change the name of the
corporation to Black Diamond or any other similar name and to increase the
number of directors on its Board of Directors.

 
50

--------------------------------------------------------------------------------

 

SCHEDULE 5.15


PERMITTED LIENS


Delaware:


 
Debtor
   
Secured Party
   
Date Filed
   
Filing No.
   
Collateral Description
 
Black Diamond Equipment, Ltd
   
Henriksen/Butler Design Group
   
9/16/05
Amended 10/14/05
   
52868462
 
53179851
   
All furniture and fixtures manufactured by Herman Miller, Inc, together with all
proceeds and support obligations thereof up to the amount of $46,506.
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail, Inc.
   
Zions Credit Corporation
   
9/11/08
   
2008
3075619
   
Specific equipment lease
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail
   
Zions Credit Corporation
   
9/11/08
   
2008
3075627
   
Specific equipment lease
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail
   
Zions Credit Corporation
   
9/11/08
   
2008
3075643
   
Specific equipment lease
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail
   
Zions Credit Corporation
   
9/11/08
   
2008
3075650
   
Specific equipment lease
 
Black Diamond Equipment Ltd
   
Wells Fargo Equipment Finance, Inc.
   
2/4/2009
   
2009
0580743
   
Office Furniture and fixtures described on Henrickson Butler Invoices 107074.
107143.107075
 
Black Diamond Equipment Ltd
   
US Bancorp Equipment Finance, Inc.
   
4/29/2009
   
2009
1350773
   
Specific Equipment
 
Gregory Mountain Products LLC
  
 
US Bancorp
  
 
11/19/2008
  
 
2008
3875265
  
 
Specific Equipment

 
 
51

--------------------------------------------------------------------------------

 

Utah:



 
Debtor
   
Secured Party
   
Date Filed
   
Filing No.
   
Collateral Description
 
Black Diamond Equipment Company, Ltd. Inc.
   
Revco Leasing Company
   
11/27/2007
   
332999200704
   
Specific Equipment
 
Black Diamond Equipment Ltd, Inc.
   
Zions Credit Corporation
   
1/7/08
   
335497200801
   
Specific equipment lease
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail, Inc.
   
Zions Credit Corporation
   
9/11/06
   
303111200669
   
Specific equipment lease
 
Black Diamond Equipment Ltd, Inc. and Black Diamond Retail, Inc.
  
 
Zions Credit Corporation
  
 
8/9/07
  
 
325888200705
  
 
Specific equipment lease



Security Interest granted pursuant to the terms of the Agreement for Sale and
Purchase of Trademark and Related Actions dated June 30, 2009, by and between
BDEL as purchaser and GPG Enterprises as seller, as amended July 8, 2009.


Security Interest granted pursuant to the terms of the Settlement Agreement
between BDEL and G3 Genuine Guide Gear, dated July 7, 2003.

 
52

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS


1.
Definitions
1
       
1.1
Definitions
1
       
2.
Loan Description
7
       
2.1
Amount of Loan
7
         
2.2
Nature and Duration of Loan
7
         
2.3
Consideration Among Co-Borrowers
8
         
2.4
Promissory Note
8
         
2.5
Notice and Manner of Borrowing
8
         
2.6
Loan Hold Back
8
         
2.7
Funding Fee
9
         
2.8
Unused Commitment Fee
9
         
2.9
Payment of Prior Loans and Release of Liens and Security Interests
9
       
3.
Conditions to Loan Disbursements
9
       
3.1
Conditions to Loan Disbursements
9
         
3.2
No Default, Adverse Change, False or Misleading Statement
10
       
4.
Representations and Warranties
10
       
4.1
Organization and Qualification
10
         
4.2
Authorization
11
         
4.3
Corporate Relationships
11
         
4.4
No Governmental Approval Necessary
11
         
4.5
Accuracy of Financial Statements
12
         
4.6
No Pending or Threatened Litigation
12
         
4.7
Full and Accurate Disclosure
12
         
4.8
Compliance with ERISA
13
         
4.9
Compliance with USA Patriot Act
13
         
4.10
Compliance with All Other Applicable Law
13
         
4.11
Environmental Representations and Warranties
14
         
4.12
Operation of Business
14
         
4.13
Payment of Taxes
14
         
4.14
Solvency
14
       
5.
Borrowers’ Covenants
14

 
 
-i-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



 
5.1
Use of Proceeds
14
         
5.2
Continued Compliance with ERISA
15
         
5.3
Continued Compliance with USA Patriot Act
15
         
5.4
Continued Compliance with Applicable Law
15
         
5.5
Prior Consent for Amendment or Change
15
         
5.6
Payment of Taxes and Obligations
16
         
5.7
Financial Statements and Reports
16
         
5.8
Insurance
17
         
5.9
Inspection
17
         
5.10
Operation of Business
17
         
5.11
Maintenance of Records and Properties
17
         
5.12
Notice of Claims
17
         
5.13
Environmental Covenants
17
         
5.14
Financial Covenants
18
         
5.15
Negative Pledge
20
         
5.16
Restriction on Debt
20
         
5.17
Mergers, Consolidations, Acquisitions, Sale of Assets
21
         
5.18
Change in Control
22
         
5.19
Loans and Distributions
22
         
5.20
GMP Merger
23
         
5.21
Subordinated Debt
23
       
6.
Default
23
       
6.1
Events of Default
23
         
6.2
Cure Periods
24
         
6.3
No Waiver of Event of Default
24
       
7.
Remedies
25
       
7.1
Remedies upon Event of Default
25
         
7.2
Rights and Remedies Cumulative
25
         
7.3
No Waiver of Rights
25
       
8.
General Provisions
25
       
8.1
Governing Agreement
25

 
 
-ii-

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
(continued)



 
8.2
Borrowers’ Obligations Cumulative
25
         
8.3
Co-Borrowers
26
         
8.4
Payment of Expenses and Attorney’s Fees
26
         
8.5
Right to Perform for Borrowers
27
         
8.6
Assignability
27
         
8.7
Third Party Beneficiaries
27
         
8.8
Governing Law
27
         
8.9
Severability of Invalid Provisions
27
         
8.10
Interpretation of Loan Agreement
27
         
8.11
Survival and Binding Effect of Representations, Warranties, and Covenants
28
         
8.12
Indemnification
28
         
8.13
Environmental Indemnification
28
         
8.14
Interest on Expenses and Indemnification, Order of Application
29
         
8.15
Limitation of Consequential Damages
29
         
8.16
Waiver and Release of Claims
29
         
8.17
Revival Clause
29
         
8.18
Dispute Resolution, Jury Trial Waiver, Class Action Waiver and Arbitration
30
         
8.19
Consent to Utah Jurisdiction and Exclusive Jurisdiction of Utah Courts
32
         
8.20
Joint and Several Liability
32
         
8.21
Notices
32
         
8.22
Duplicate Originals; Counterpart Execution
33
         
8.23
Disclosure of Financial and Other Information
33
         
8.24
Integrated Agreement and Subsequent Amendment
33



EXHIBITS


Exhibit A – Promissory Note
Exhibit B - Existing Debt
Exhibit C – Form of Intercompany Loans
Exhibit D – BD Merger Agreement
Exhibit E – GMP Merger Agreement
Exhibit F – Assumption Agreement
Exhibit G – Financial Projections

 
-iii-

--------------------------------------------------------------------------------

 
 

TABLE OF CONTENTS
(continued)

 
Exhibit H – Subordination Agreement


Schedule 4.5 – Accuracy of Financial Statements
Schedule 4.6 – No Pending or Threatened Litigation
Schedule 4.10 – Compliance with All Other Applicable Law
Schedule 4.11 – Environmental Representations and Warranties
Schedule 4.12 – Operation of Business
Schedule 5.5 – Prior Consents for Amendments or Change

Schedule 5.15 – Permitted Liens

 
-iv-

--------------------------------------------------------------------------------

 